Case 1:20-cv-24721-UU Document 1-3 Entered on FLSD Docket 11/17/2020 Page 1 of 2




         .


         P#a-
            1nt-
               1 sExh-
                     1b-
                       1t1(L-
                            1gg-
                               1ns),Attachm entt
                                                          -
                                                                                                               #
                                                                                                               l                                                                                                  *             .

         U, ,x,Y,AA,BB,CC,DD, EE,FF,BBB,                                                                                                                                                                                            BOOUR          O
         ccc,DDD,EEE                                                                                                                                                                                                                r !EqG25 8E1
                                                                                                                                                                                                                          i4ùLa1'1'iI Kme,x'tdœ'
                                                                                                                                                                                                                                               ql                  '
                                                                                                                                                                                                                                                                   w
                                                                                                                                                                                                                              (* : w.              -       z
                                                                                                                                                                                                                              *I1y1Il* 1,lltl '$f!***1
                                                                                                                                                                                                                              A *If* - A dA * *l* *K+,
                                                                                                                                                                                                                               k1Idtil11* 11* %11.f:*lzill
                                                                                                                                                                                                                                        :#X 11Tm â:

                                                                                                                                   AAlohl*                +
                                                                                                                             #%%% yjp % .
                                                                                                                          .
                                                                                                                          @'
                                                                                                                           -o                                       d
                                                                                                                                                                    .
                                                                                                                                                                    '
                                                                                                                                                                    a.
                                                                                                                                                                    W'
                                                                                                                        o
                                                                                                                        x        p              *l :
                                                                                                                                                   *                    ë
                                                                                                                                                                        1
                                                                                                                        '
                                                                                                                        x-                     >                       o
                                                                                                                        m                                              2
                                                                                                                          .:O
                                                                                                                            $                                         .
                                                                                                                             œe         C.@ h
                                                                                                                             vt
                                                                                                                              :
                                                                                                                              lp4e<.a+
                                                                                                                                *,qs.7%
                                                                                                                                           +*
                                                                                                                                          e,'>
                                                                                                                                                 .soo

     1                                                                                                                .                                    œ               œ                     *




    .. ,.




                                                                                                       * Pleasereuseorrecyclethismailer.                                                                                                                       k


                     w..z. ...
                             .'.'G.$.'..1:ï
                                          y.x.xy)(ct. .z.                                                .. ....
                                                                                                               ..4.'   'k) :
                                                                                                                           j'-.4% Jç...F.; ta
                                                                                                                                           .     w' .1'  ) r                        J.é'..j     qbà ''!7!
                                                                                                                                                                                                        'L'x
                                                                                                                                                                                                           ..l)t' ..'.
                             '
                                        '.ç.
                                           . .1 ..,
                                           ..
                                                   ê.
                                                    J
                                                    l?
                                                     kJ;
                                                       ;iq
                                                         ...@j
                                                           '.
                                                           r rp
                                                             jtj
                                                               ï
                                                               2t
                                                                .j
                                                                ,
                                                                ..,
                                                                  jr
                                                                   ;f.#/
                                                                       ;               .  .         /1
                                                                                                     . . :
                                                                                                         .
                                                                                                         ;4 ,
                                                                                                            4
                                                                                                            t
                                                                                                            :
                                                                                                            4!
                                                                                                             .
                                                                                                             v
                                                                                                             8 k
                                                                                                               ?
                                                                                                               .
                                                                                                               .-
                                                                                                                i
                                                                                                                ..>s J
                                                                                                                     .
                                                                                                                     r!
                                                                                                                      :
                                                                                                                      .q
                                                                                                                       .?.
                                                                                                                         t
                                                                                                                         . ;
                                                                                                                           è
                                                                                                                           ;j
                                                                                                                            .
                                                                                                                            :J
                                                                                                                             't.
                                                                                                                               r
                                                                                                                               c
                                                                                                                               '!?
                                                                                                                                 ll
                                                                                                                                  s -
                                                                                                                                    .
                                                                                                                                    tq
                                                                                                                                     j
                                                                                                                                     !
                                                                                                                                     ;r
                                                                                                                                      t4.
                                                                                                                                        .ç
                                                                                                                                         '.'2-'
                                                                                                                                              a
                                                                                                                                              .x:''
                                                                                                                                                  lwt
                                                                                                                                                   j lq
                                                                                                                                                      y-
                                                                                                                                                       t
                                                                                                                                                       .
                                                                                                                                                       :
                                                                                                                                                       . '
                                                                                                                                                         )
                                                                                                                                                         '
                                                                                                                                                         5A
                                                                                                                                                          r
                                                                                                                                                          :;)
                                                                                                                                                            );y
                                                                                                                                                              ..
                                                                                                                                                               ?y:'L
                                                                                                                                                                .   g)v
                                                                                                                                                                    .   . j
                                                                                                                                                                          .
                                                                                                                                                                             .
                                                                                                                                                                             r;
                                                                                                                                                                               %
                                                                                                                                                                               <
                                                                                                                                                                               o
                                                                                                                                                                               k Q
                                                                                                                                                                                 . #..
                                                                                                                                                                                      J/1
                                                                                                                                                                                         J
                                                                                                                                                                                         .
                                                                                                                                                                                          ji
                                                                                                                                                                                          .
                                                                                                                                                                                           .j
                                                                                                                                                                                            .
                                                                                                                                                                                            .
                                                                                                                                                                                             l
                                                                                                                                                                                             yg.
                                                                                                                                                                                             .l
                                                                                                                                                                                               $c
                                                                                                                                                                                               ;
                                                                                                                                                                                               L
                                                                                                                                                                                                '.I.y
                                                                                                                                                                                                 ..
                                                                                                                                                                                                  '.,
                                                                                                                                                                                                        .. . .

                                                                 '':.,.w.ql
                                                                          ir
                                                                           ..ëp
                                                                              .ïs
                                                                                ïr
                                                                                 ys           .' . .j;
                                                                                                     .zk
                               ,                                                                                                     ,                   .                                      .  u.
                                                     . .' 'a:
                                                    ''                    g       g:5!.. <'
                                                                                  '                      &.tl.jt
                                                                                                         w     j;
                                                                                                               ul.).
                                                                                                                   ).t.
                                                                                                                      ;.
                                                                                                                      ,:j-.j:.
                                                                                                                             .mt
                                                                                                                                    s
                                                                                                                               (.g.ag
                                                                                                                               )    e.
                                                                                                                                     qt
                                                                                                                                      ;jL
                                                                                                                                        jy
                                                                                                                                         su
                                                                                                                                          j
                                                                                                                                          rz
                                                                                                                                           7àz,.
                                                                                                                                               j!'
                                                                                                                                                .;'.
                                                                                                                                                  ,
                                                                                                                                                 .t
                                                                                                                                                 . )jg...q
                                                                                                                                                         '.t
                                                                                                                                                           'r
                                                                                                                                                            t..
                                                                                                                                                              pk
                                                                                                                                                               f-
                                                                                                                                                                kk
                                                                                                                                                                 j
                                                                                                                                                                 ;rjj)..y.û.,(t.î1r
                                                                                                                                                                                  .T
                                                                                                                                                                                y,l
                                                                                                                                                                                .  jr;:t
                                                                                                                                                                                       j?
                                                                                                                                                                                        t':'j.:
                                                                                                                                                                                          .-    ... n...G    ;.&
                                                       ..
                                                        .;  .ri.z...:?..:'i ko..k ... .....        ...'u';...
                                                                                                            (  q:r
                                                                                                             6:,
                                                                                                            >.   t
                                                                                                                 '
                                                                                                                  .
                                                                                                                  s.
                                                                                                                   (  )..t2.:' gj         . . x'..    (I'.
                                                                                                                                                      .  z
                                                                                                                                                         ..  .
                                                                                                                                                                 .
                                                                                                                                                                   ..'.'.     ,   '*.   )
                                                                                                                                                                                        .j
                                                                                                                                                                                         .x
                                                                                                                                                                                          !qkt
                                                                                                                                                                                             1.'
                                                                                                                                                                                               p
                                                                                                                                                                                               1
                                                                                                                                                                                               .
                                                                                                                                                                                               :1.î
                                                                                                                                                                                                  ... )'.4.7'  <;.' .E,
                                                       .
                                                        .'
                                                         ....!).
                                                        '.
                                                        .        k
                                                                 4  '.
                                                                    #  . c'
                                                                          V
                                                                           wk
                                                                          2?Lf
                                                                             2.?
                                                                             ' )J
                                                                                êq..4  . . '. .    '..><'#     ..'.s>*'.                           .* >.    '. .'':'v,                 e'
                                                                                                                                                                                        i:
                                                                                                                                                                                         .<w..2$  !.
                                                                                                                                                                                                 '1 (/
                                                                                                                                                                                                    .   i.
                                                                                                                                                                                                      q.,.L.
                                                                                                                                                                                                         N
                                                                                                                                                                                                         .  ......'.i
                                                                                                                                                                                                                !
                                                                                                                                                                                                                .   ('.
                                                      ,
                                                      . .
                                                      ...        .
                                                         ,,ut).2ys'
                                                         .
                                                         .  ...    J     .4  s  .
                                                                               t.)h.    .   .          '                                                                                T:        ':
                                                                                                                                                                                             . . .r.Q.
                                                                                                                                                                                                    . r   t
                                                                                                                                                                                                          . ..b':js:..' 't
                                                                                                                                                                                                                e        ''
                                                     .. !..;t'tf          ....                                                                                                                                                      .
                                                    2'  ).kks!     .a                                                                                                                                                               ,
                                                   .w. ô(



                                    .               49
                                                   '%.               ,1'                                                                                                       (l'
                                                                                                                                                                               .
                                                   L:
                                                   4              '.1                                                                                                          y ;:
                                                                                                                                                                                  )
                                                                 sï2
                                                                    .$.
                                                   r                 4:.                                                                                                     p..
                                                                                                                                                                             . 2.
                                                                                                                                                                                t.
                                           .t..
                                              ?               .'
                                                               s,
                                                                 .
                                                                 :.hy'                                                                                                       tfty
                                                                                                                                                                                'y.
                                            ..
                                                           .. r..'
                                                                 #
                                                                 .m,
                                                                   .k.
                                                                    ..                                                                                                        Cj
                                                                                                                                                                               kj
                                                                                                                                                                                .,.à
                                                                                                                                                                                   ,                                 z
                                                                                                                                                                                                                     .
                                               .          1h... .r'*?.
                                                                     '                                                                                                           $1.                                 ..
                                                                    4
                                           !.
                                           '                     #zk6'                                                                                                                                                '
                                                                 .j
                                           ,                       jk.
                                                                   y                                                                                    .
                                           x.. .                     k,.
                                                                      y.
                                                                       .
                                        kiyx.ci'tf
                                       .
                                   ..,.
                                   '    .      .1
                                               -. !L                   .
                                   :
                                   .   j
                                       .
                                       ...,   s
                                              .  :.g
                                       )djb3t
                               '.' t)y.j     q.
                                             ) 4s
                                              ,'7.
                                                34
                                                 .
                                                  :..
                                                                                                                                                        . ',
                                                                                                                                                           k. .  .*.
                                                                                                                                                                   &r
                                                                                                                                                                    jEt.'jj'
                                                                                                                                                                           ;j'..b
                                '',.t
                                  r'
                                  .
                                . .
                                     .ïk
                                   ;s.l
                                      h'
                                         h,tir
                                       $'%.' .tt
                                               ''vf                                                                   ..' #.  ,v....5...1--.;.-.s..:e(
                                                                                                                           ' ..                      à
                                                                                                                                                     .k
                                                                                                                                                      't
                                                                                                                                                       .'
                                                                                                                                                        $
                                                                                                                                                        i
                                                                                                                                                        .'p  .'-
                                                                                                                                                               ').   .)
                                                                                                                                                                      -' -..    ,-
                                                                                                                                                                                 .
                                                                                                                                                                                 ''
                                                                                                                                                                                  -.
                                                                                                                                                                                   -...                                       -..' '
                                iï
                                 A       f'                                                                       ;
                              ..
                            . r.
                              '.  f(>é
                                ,c . ..''
                                        .à'                                                                     #'
                                                                                                       );'ps.ley.
                                  .2g ...
                                               '
                             .
                             %ty
                             ' )..
                              . ,
                                 7
                                 .1
                                  è.
                                   jtTk.
                                      ,                                                          )jJ
                                                                                                   .
                                                                                                   #.
                                                                                                    jd
                                                                                                     .,.
                                                                                                       /.
                                                                                                     . .
                                                                                                        1.
                    .'. .,:     ,j    2
                                      .                                                    ,..,,7:..
                          .:.
                            ..,;).
                                 1Ca;
                                    ..
                                     .,....'                                            ., '*.>..x
                     .
                     x  ..JX/bë5        ;
                                                                              ...
                                                                                t.
                                                                                .
                                                                                         6:.
                                                                                         '
                                                                                 J..
                                                                                   ..s
                                                                                     ,
                               .
                       .... .
                    Q'5''
                        $çèt ?
                            MyL.
                              Wjv
                               '.ï
                                t.
                                  .
                                  :4i..
                                 ''j..î. .
                                         q1
                                          l'   .'y
                                            t'333                      >.
                                                                    L..s1.
                                                                         n
                                                                         1v
                                                                          'tl
                                                                           g.r
                                                                            CA.'.
                                                                             Jz
                     a .. -
                       -
                       %ii?
                             .
                             yLk )
                                 è   : ï ,.ljkk ...;
                                                   s
                                                    .,$1''clg 'hr,
                                                    t jkj
                                                        ird
                                                          ll
                                                           !
                                                           yk ''s
                                                                ?d
                                                                 :j
                                                                   f.
                                                                   'M '
                                                                      ' r
                                                                        '
                                                                         .
                                                                         l
                                                                         .
                                                                         .u .
                                                                              ?
                   l ..   sî
                           t,ji
                    x' . s'.
                              ..
                               k)St
                                 1ôr.'
                                  îy ;p
                                      )?
                                       k1'j!
                                        vb w@
                                            'C.E
                                             !'
                                              :i'
                                                .
                                                C)
                                                 ':
                                                  'Y
                                                   ' 'l:
                                                   yk; q.
                                                        tkr
                                                          s.
                                                           y.:.
                                                            '.fr
                                                               ,.:,'.'
                                                                     )' '
                  . tt' t'.
                   .î
                               r
                               ..:
                             2P'..' . . zluï.....J. k..'
                                    '
                                    (.rw',.
                                          k$1
                                          :  '...'''j '' ''
                                 . !. c
Case 1:20-cv-24721-UU Document 1-3 Entered on FLSD Docket 11/17/2020 Page 2 of 2


                          U nited S tates D istrict C ourt
                          S outhern D istrict of Florida


              Case Num ber:



          SUPPL/M ENTAL ATTACHM ENTIS)
  Please referto supplem entalufile''in the division where the
  Docum ents/Exhibits were subm itted and filed.

  Division Docum ent/Exhibits Subm itted and Filed:

  These Docum ents/Exhibits m ust notbe placed in the ''tem p chron file''.

  Documents/Exhibits Retained in SunnlementalFiles (Scanned)
      *   Poorqualityscanned images (i.e.Handwritten,Photographs)
      #
      .   S urety bonds
      .   Bound extradition papers



  Documents/Exhibits Retained in SupnlementalFiles (NotScanned)
      *   CD,DVD,USB drive,(i.e.AudioN isual)


  **A 1Iotherdocum ents and docum entary exhibits are pad ofthe CM/ECF
  cas. Record in pdfform at.




  oate://-'/è-> >
                                                                        Revised:2.
                                                                                 /20/2019
